Title: From George Washington to Miles Smith, 27 March 1798
From: Washington, George
To: Smith, Miles



Sir,
Mount Vernon 27th March 1798

A few days ago I was favoured with the receipt of a letter from William Strickland Esqr. of York in England; which, as it was introductory of you, to me, I presume it must have passed through your hands.
It would have afforded me much pleasure if you had been the bearer of that letter; and if at any time, business or inclination should induce you to make a tour into this State (Virginia) I should be much gratified in seeing you at this retreat; and in conversing with you on the principles and practice of Husbandry, notwithstanding my thread is nearly spun, and my wish is to Lease out my Farms (containing from five hundred to 1200 Acres of Ploughable ground) before it is broken. I live within eight or nine miles (by land & water) of Alexandria. I am Sir Your Obedt Hble Servant

Go: Washington

